Citation Nr: 1717569	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-23 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.

5.  Entitlement to a rating in excess of 20 percent for residuals, left ankle sprain.

6.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss disability.  
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active air service from December 1979 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) from April 2009 and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, the April 2009 rating decision continued the previous assignment of a 20 percent rating for residuals of left ankle sprain, and declined to reopen the Veteran's claims of entitlement to service connection for left and right knee disabilities on the basis that no new and material evidence had been received.  The November 2016 rating decision continued the previous assignment of a 10 percent rating for bilateral hearing loss disability.  

With regard to the existing bilateral knee and left ankle claims, in the February 2011 substantive appeal, the Veteran requested a hearing before a member of the Board.  In August 2014, the Veteran submitted a written statement indicating his desire to withdraw this request.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for blood clots due to negligent VA treatment was raised by the record in a March 2017 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for bilateral knee disabilities and to increased ratings for a left ankle disability and bilateral hearing loss disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2008 Board decision denied the Veteran's claims of entitlement to service connection for left and right knee disabilities.

2.  Evidence received since the time of the April 2008 Board decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for left and right knee disabilities.  


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to service connection for left and right knee disabilities is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran requested to reopen the claim of entitlement to service connection for a right knee disability, and to establish service connection for a left knee disability, in April 2004.  Those requests were denied in a September 2004 rating decision, and a timely notice of disagreement (NOD) was filed in November 2004.  A statement of the case (SOC) was issued in January 2005, and a substantive appeal was filed later that same month.  In December 2006, the Board reopened the Veteran's right knee claim, and remanded the issues of entitlement to service connection for further development.  Those matters were subsequently denied in an April 2008 Board decision.  

As the Veteran did not appeal this decision to the Court within 120 days of the issuance of the Board decision or request reconsideration of that decision, the April 2008 Board decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In August 2008, the Veteran filed a petition to reopen the left and right knee claims.  An April 2009 rating decision declined to do so, on the basis that no new and material evidence had been submitted.  The Veteran filed an NOD in March 2010, and an SOC was issued in August 2011.  The Veteran filed a substantive appeal that same month, and those issues have since been certified to the Board for appellate review.  

As such, the Board must now decide whether new and material evidence has been received to reopen the Veteran's claims.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Since the April 2008 Board decision, evidence associated with the claims file includes: VA knee X-rays dated April 2004; additional VA treatment records spanning May 1995 to March 2017; assorted private treatment records; and VA examinations and addendum opinions dated January 2011, March 2011, April 2011, August 2015, and October 2016.  This evidence qualifies as new as it was not of record at the time of the final April 2008 Board decision.

This evidence further qualifies as material as it raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a) (2016).  In particular, the April 2004 X-rays indicate that the Veteran may have presented with bilateral, moderate changes of osteoarthritis at that time.  Subsequent VA treatment records indicate that the Veteran commonly presented with dual ankle and knee pain, and include the Veteran's representations that his ankle disability caused an altered gait that subsequently caused the claimed knee disabilities.  Multiple VA examination reports and opinions provide greater insight into the existence of the claimed disabilities and the possible etiologies thereof.  Accordingly, the Board finds that the above evidence qualifies as material.

The Board therefore finds that new and material evidence has been received since the prior final denial of the claims in April 2008.  Shade, 24 Vet. App. at 117. Thus, the claims of entitlement to service connection for left and right knee disabilities are reopened.   


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right knee disability is reopened, and to that extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of the remaining issues on appeal.

A November 2016 rating decision continued the prior assignment of a 10 percent rating for bilateral hearing loss disability.  The Veteran submitted a timely NOD in December 2016, contending that an increased evaluation was warranted.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, no subsequent SOC was provided to the Veteran that properly addresses this claim.  Accordingly, a remand is required such that the requisite SOC may be issued at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's left ankle disability was most recently assessed by a VA examiner in August 2015.  Since that time, the Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  Review of the August 2015 report indicates that the accompanying examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, such that a new examination is necessary at this time.

Additionally, the Veteran's left and right knee claims were most recently assessed during an October 2016 VA examination.  At that time, the VA examiner opined that it was less likely than not that the Veteran's claimed bilateral knee conditions were aggravated beyond their natural progression by his service-connected left ankle disability.  However, the examiner failed to address certain competent testimony as provided by the Veteran regarding these claims.  Specifically, in August 2002, the Veteran reported that a doctor informed him that his right knee disability was due to overcompensating for an altered gait as caused by his left ankle disability.  Further, the Veteran has repeatedly noted that his knee disabilities had their onset after several years of experiencing an altered gait.  Accordingly, the Board finds that an addendum opinion is warranted at this time to determine the nature and etiology of the Veteran's left and right knee disabilities.

Finally, VA has a duty to assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  Such a duty obligates VA to obtain any records that may be relevant to a veteran's claim.  Here, the record contains three "VA and SSA State Prisoner" reports, dated January 2008, May 2008, and January 2010, which indicate that the Veteran's periods of incarceration were routinely reported to the Social Security Administration (SSA).  Such reporting indicates that there may be SSA records in existence that pertain to the Veteran's ongoing claims.  However, the record does not indicate that the Veteran's SSA records have been requested or otherwise obtained.  As such, all reasonable efforts must be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the requisite authorization from the Veteran to solicit from SSA all records associated with the Veteran's claim for Social Security disability benefits.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Request an addendum opinion assessing the nature and etiology of the Veteran's claimed left and right knee disabilities.  The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken. All pertinent symptomatology and findings must be reported in detail.  Any indicated tests that are deemed necessary for an accurate assessment must be conducted.

The examiner must identify any left and right knee disabilities that have existed throughout the pendency of this appeal.  

The examiner must then indicate the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's left or right knee disability began in service, was caused by service, or is otherwise related to service?

b. Is it at least as likely as not (50 percent probability or more) that the Veteran's left or right knee disability was caused or aggravated by his service-connected left ankle disability or the treatment thereof?  The examiner should specifically address the Veteran's testimony regarding the onset of his knee pain, and the contention that an altered gait, as produced by his left ankle disability, may have contributed to his claimed knee disabilities.  

In forming the opinions requested, the VA examiner is instructed to consider and discuss not only pertinent medical literature, but also the Veteran's own medical history, including lay statements regarding the onset of his symptomatology. 

A complete rationale should be provided for any opinion or conclusion expressed. 

3.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected left ankle disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.  The examiner should provide all information required for rating purposes.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Provide the Veteran with an SOC addressing the issue of entitlement to an increased rating for bilateral hearing loss disability.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

5.  Readjudicate the remaining claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Then, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


